DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 9/27/22. Claims 9, 10, 13, 14 and 17 - 20 have been amended. Claims 1 - 8 and 11 – 12 have been cancelled. Claims 22 - 25 have been added. Claims 13 – 19 have been previously withdrawn due to a restriction requirement. Claims 9 – 10 and 20 - 25 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 9/27/22.   
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 17 – 19 and new claim 22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Original claim 10 enumerated the dehalogenating agent as one from a group consisting of charcoals, bio charcoals, pyrogenic char, POMs and sands. Claim 10 has been amended to recite that these agents are additives. Applicant added claims 17 – 19 on 6/24/22 which enumerated new and different dehalogenating agents, including a tungsten-silicon complex, amine, ether, magnesium and sodium. The Office Action of 7/13/22 explained that claims 17-19 were not elected by original presentation and were therefore not being examined at that time. Applicant now claims that the dehalogenating agents in claims 10 and 17 – 18 are additives, not dehalogenating agents, and that metallic sodium in claim 19 is a dehalogenating agent. Additionally, new claim 22 recites that the dehalogenating agent is graphite intercalation compound C8K. However, regardless of whether the claims now recite that these agents are additives or dehalogenating agents, it does not change the fact that they were not elected for examination since the original elected dehalogenating agent/additive was one from a group consisting of charcoals, bio charcoals, pyrogenic char, POMs and sands. Moreover, tungsten, magnesium and sodium belong to the group of agents of claims 13 - 14, which are withdrawn from examination.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17 – 19 and 22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

New Claims 23 - 25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Independent claims 23 and 25 recite processes that are distinct from independent claim 9, each one being a distinct invention that would have been restricted had it been originally presented. The new claims mix plastic waste with butyl amine and tetraethylene glycol dimethyl ether and mix plastic waste with a solution of husks, metallic sodium with tris(hydroxyethyl)amine and tetraethylene glycol, respectively, which are different from claim 9 which claims  a dry mixture of plastic waste with a dehalogenating agent, the latter being the originally claimed charcoal.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23 - 25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 9 and 17 – 19 are objected to because of the following informalities:  
Claim 9, Step (v) (a) recites “…halogen compounds are eliminated, from the milling balls, and…” It is not clear the reason for the first comma (eliminated, from).
Claims 17 – 19 have the wrong claim identifier. It recites “Currently Amended” but should recite “Withdrawn”. See Office Action of 7/13/22. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112

Claims 9 - 10 and 20 - 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 has been amended from reciting products to value-products. The term “value” is a relative term which renders the claim indefinite. The term “value” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, what one considers to be a value product others may not. It is even unknown from the claimed language what products are being formed.
Claim 9 recites that the process prepares value-products free from contaminants and halogen compounds (first two lines) but also recites that halogen containing, water-insoluble products are made and are also considered value-products (step (v)), making the claim indefinite since one cannot figure out if the claim is making a product that contains halogen contaminants or not. It is not clear why the halogen -containing products are value-products if the claim recites to remove the halogen to make the product a value-product.
It seems that the products that retain halogen are considered valued and are used as fillers. Then why bother going to the claimed process to dehalogenate the plastics if the ones that do not get dehalogenated are the value-products?
It is unclear from the claim language in step (v)(a) in claim 9 if  99.5% of the contaminants/halogen compounds are eliminated from the resulting value-products or if they are eliminated from the milling balls. It is not clear why it would matter to eliminate them from the milling balls which are used to grind the waste plastics. On the other hand, if 99.5% of the contaminants/halogen compounds are eliminated from the resulting value-products, then part (b) of step (v) becomes unclear since it also recites that the value-products retain halogen, making the claim indefinite since, again, one cannot figure out if the claim is making a product that contains halogen contaminants or not. 
In claim 9, steps (v)(a) and (v)(b) are also confusing since in step (a) value-products seems to be separated and in (b) water-soluble and water-insoluble products are also separated. Are there 3 products? Is the water-soluble product washed after the value-product in step (a) is removed? Is the water-insoluble product that contains halogen removed together with the value-products of step (a) since they are both no water soluble? How can one differentiate between the value-products of (a) and the halogen containing, water-insoluble products that are also considered value-products, so that they can be separated?
Claim 9, step (vi) recites to check the non-washed value-products to see if they contain the contaminants/ halogen compounds. It is unclear why such step is needed if step (v)(b) recites that indeed the product has halogen. 
Step (vi) also recites to check the washed value-products to see if they still contain contaminants. However, the washed product is the halogen containing water-soluble product of step (v)(b) and this product is obviously full of contaminants. Further, this product is not called a value-product in step (v)(b) but it is called a value-product in step (vi). Is it valued or not? This is also assuming that the products that get dried are the ones that were washed, as per step (v)(b). The products from (v)(a) which are 99.5% free of contaminates/halogen, are not claimed to be washed.
Claim 9, lines 4-5, recites that the mixed or unmixed plastics and plastic laminates can be contaminated with either persistent organic contaminants “and/or” can contain organic halogen compounds. Since the contamination does not need to be halogenated, i.e. “or” means only one needs to be present (note that persistent organic contaminant is not necessarily contaminated with halogen), it is unclear what role a dehalogenating agent would have in such case when the plastic is contaminated with persistent organic contaminants but not organic halogen compounds.
It is also not clear how a plastic mixed and ground with charcoal alone creates water-soluble and water-insoluble compounds. It seems that the claim is missing essential elements in order to perform the invention. If such element is found in the long list of possible additives in step (vii), it is unclear which one specifically would allow for reactions to occur that make products that are water-solvent, and not-water solvent, and products without contaminants and  halogen-containing resulting products, and value-products and not valued products.
Claim 9 recites the limitation "the formed halogen containing water-soluble products" in step (v)(b).  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the formed halogen containing, water-insoluble products" in step (v)(b).  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the emerging" in the penultimate line of step (vii).  There is insufficient antecedent basis for this limitation in the claim.
In summary, the metes and bounds for which patent protection is being sought are very unclear by reading the claim, thus hindering a proper examination. Applicant is also reminded that only one invention can be claimed per application. 
The remaining claims are rejected since they depend from rejected claim 9.


Claims 10 and 17 – 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claims have been amended from reciting a dehalogenating agent to reciting an additive. However, the claimed agents/additives, namely, namely charcoals, bio charcoals, pyrogenic char, polyoxometalates and sands of claim 10, don’t seem to correspond to the list of additives of claim 9, step (vii), from which claim 10 depends. Likewise,  tungstensilicilic acid and magnesium chips in claims 17 - 18,  don’t seem to correspond to the list of additives of claim 9, step (vii), from which claims 17-18 depend. If the list comprising charcoal, etc. and tungstensilicilic acid and magnesium chips belong to a type compound recited in claim 9, step (vii), Applicant is asked to point to such compound and change the descriptive “additive” in the claims to, for example, “wherein the additive is a (name the type of compound) selected from charcoal,” etc.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
It is also noted that claims 17-18 have been withdrawn due to a species election. Regardless of whether the claims now recite that the tungstensilicilic acid and magnesium chips are additives and not dehalogenating agents, it does not change the fact that tungstensilicilic acid and magnesium chips were not elected for examination since the original dehalogenating agent was one from a group consisting of charcoals, bio charcoals, pyrogenic char, POMs and sands.

 Claim Rejections - 35 USC § 103
Claims 9 – 10 and 20 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over BOLSING (US 2005/0256359) in view of SAITO et al (JP 3305993, using  the Office’s translation).
The rejection is maintained as per reasons of record as stated in the previous office action of  7/13/22 and is incorporated herein:
Claims 9 – 10: BOLSING discloses (see entire document) a mechanochemical method to degrade or detoxify toxic halogenated compounds as such (i.e., neat compounds) or from liquids or solids containing toxic halogenated compounds such as PCBs in solids, in combustion residue, in soil, in industrial byproducts or in industrial waste (abstract, [0016], [0017], [0030], claim 19) [wherein the solid waste reads on the claimed mixed and non-mixed waste plastic].
The process comprises milling the contaminated material in a ball mill to become a highly reactive finely dispersed, pulverulent preparation in the form of a coherent mass ([0018], [0019], claim 3) [reading on the claimed shredding and milling in a mill that contains milling balls].
BOLSING further discloses that plastics can also be added to the contaminated compounds in the milling process ([0024]) and in combination with polyethers which allows for easy degradation of toxic compounds ([0028]  [reading on the claimed plastics and mixed waste].
Non-toxic organic matter, namely charcoal, is added to the milling ([0024]) [reading on the claimed dehalogenation agent of claim 9 and charcoal as the dehalogenation agent of claim 10]. Note that although claim 10 has been amended from reciting that the charcoal is a dehalogenating agent to recite that the charcoal is an additive, BOLSING’s charcoal still reads on the claimed charcoal. A compound can have more than one property; and an additive can be a dehalogenating agent. Case law holds that a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990).
Additional additives are added to the milling step, such as paraffins/waxes, sawdust, oxygen, fatty acids, long-chain amines and alcohols, reaction promoters, alkali hydroxide, iron, aluminum, grinding aids, polyethylene glycol, peroxides, gas, sodium, etc. ([0024], [0026], [0027], [0029], claims 4-11) [reading on the claimed additive, and wherein sodium reads on the withdrawn claim 19 which now refers to the sodium not as an additive but as the dehalogenating agent].
The rate of dehalogenation is disclosed in examples to be at 99.8%, 99.1%, 99.9% and 99.9% (examples 2-5) [reading on the claimed at least 99.5% free from contaminants and halogen compounds of claim 9]
BOLSING discloses milling toxic halogenated compounds comprising solids such as plastics, polyethers, industrial waste, etc. with charcoal as the dehalogenating agent to dehalogenate the toxic compounds, and further discloses that the process can be suppressed by chilling in order to control how much degradation is desired ([0023], [0029]), but is silent about separating decontaminated products from halogen products and checking said products for leftover contaminants. However: 
SAITO discloses (see entire document) a process to dechlorinate polyvinyl chloride (PVC) from waste PVC molded products (claims 1-2, [0001]) [reading on the claimed mixed and non-mixed plastic waste] by milling the molded products in a mill containing milling balls [reading on the claimed mill with milling balls], with a dehalogenating agent [reading on the claimed dehalogenating agent of claim 9] selected from powders of calcium oxide, calcium hydroxide, zinc oxide or sodium hydroxide ([0004], [0006], [0008]), allowing the mixture to sit for a predetermined period of time, followed by water washing and filtration ([0004]) [reading on the claimed washing with aqueous solvent and separating the products].
The process is carried out surrounded by gas ([0005]) [reading on the claimed gas as the additive].
SATO discloses that the milling causes physiochemical changes to the solids which promotes chemical changes ([0005]).
The solid residue can be reused as a hydrocarbon resinous material and the water soluble material can be reused as a stable organic chloride ([0006]), wherein, advantageously, such separation of the halogen-free product and the halogenated product solves environmental problems and makes effective use of the products ([0003], [0017]).
SATO discloses checking the resulting products by x-ray diffraction and FT-IR and comparing with pre-processed products [reading on the claimed checking of the products].
SATO discloses that dechlorination increases with milling time and is dependent on the dehalogenation agent used, reaching, for example, 90% in up to 8 hours, with examples that show reaction as low as 0.5 hours and at 5 hours, when CaO or NaOH is used ([0009]-[0016], figures).
It would have been obvious to one of ordinary skill in the art to have washed and separated BOLSING’s products and checked for leftover contamination of the products as taught by SATO as a matter of choice if one wants to reuse both unhalogenated and halogenated products since BOLSING discloses that one can suppress how much is degraded by chilling the milled waste and additive mixture and SATO discloses that, advantageously, such separation of the halogen-free product and the halogenated product solves environmental problems and makes effective use of the products with the solid residue being reused as a hydrocarbon resinous material and the water soluble material being reused as a stable organic chloride, wherein both BOLSING and SATO are concerned with the same field of endeavor of dehalogenating contaminated products by milling the contaminated product with a dehalogenating agent such as alkali hydroxide.
Claims 20-21: BOLSING discloses that the contamination is PCB [as claimed] and discloses solids in general containing toxic halogenated compounds such as PCBs found in solids, in combustion residue, in soil, in industrial byproducts or in industrial waste, and discloses plastics in general, including polyethers, but is silent regarding any particular type of plastics or polyethers. However, since BOLSING discloses solids and plastics  in general, it indicates that BOLSING is open to any plastic or solid with no preferred embodiment. Accordingly, it would have been obvious to one of ordinary skill in the art to have performed BOLSING’s process with any waste product that contains halogenated  compounds for the same purpose of dehalogenating the product, and have thus arrived at performing the dehalogenating process with the specific claimed polymers with reasonable expectation of success.

Claims 9 – 10 and 20 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over SAITO et al (JP 3305993, using  the Office’s translation) in view of BOLSING (US 2005/0256359).
The rejection is maintained as per reasons of record as stated in the previous office action of  7/13/22 and is incorporated herein:
SAITO’s and BOLSING’s disclosures are discussed above and are incorporated herein by reference.
Claims 9 – 10: SAITO sodium hydroxide powder, calcium oxide, etc. but fails teach to add an additive as per claim 9 and fails to teach charcoal as the dehalogenating agent as per claim 10. However, it would have been obvious to one of ordinary skill in the art to have added an additive to SAITO’s process as taught by BOLSING since BOLSING discloses that the additives, such as charcoal, sodium, polyethylene glycol, gas, oxygen, etc. are added in order to help the process in case there is insufficient amount of the halogenated material to generate heat for the dehalogenation process, and it would have been obvious to one of ordinary skill in the art to have added BOLSING’s charcoal to SAITO’s process for cumulative results since both BOLSING and SAITO disclose alkali hydroxide as a dehalogenating agent  and BOLSING further discloses charcoal for the same use as a dehalogenating agent, thus showing their  interchangeability, and discloses that more than one additive can be added, wherein both BOLSING and SATO are concerned with the same field of endeavor of dehalogenating contaminated products by milling the contaminated product with a dehalogenating agent such as alkali hydroxide.
SAITO discloses that dechlorination increases with milling time and is dependent on the dehalogenation agent used, reaching, for example, 90% in 8 hours when CaO or NaOH is used ([0009]-[0016], figures). It would have been obvious to one of ordinary skill in the art to have reached the claimed 99.5%, through routine experimentation, by varying the milling time or the dehalogenation agent used with the motivation that SAITO discloses that dehalogenation increases with milling time and is dependent on the dehalogenation agent used; and it would have been obvious to one of ordinary skill in the art to have additionally used BOLSING’s charcoal and additives as the dehalogenation agents since SAITO discloses that the dehalogenation is dependent on the dehalogenation agent used and have thus arrived at the claimed dehalogenation percentages, wherein both BOLSING and SATO are concerned with the same field of endeavor of dehalogenating contaminated products by milling the contaminated product with a dehalogenating agent including alkali hydroxide.
Claims 20 – 21: SAITO in view of BOLSING is silent regarding any particular type of polymers. However, it would have been obvious to one of ordinary skill in the art to have performed SAITO’s process with any waste product that contains halogenated  compounds for the same purpose of dehalogenating the product, especially in view of BOLSING who is open to perform the dehalogenating process any plastic or solid, wherein both BOLSING and SATO are concerned with the same field of endeavor of dehalogenating contaminated products by milling the contaminated product with a dehalogenating agent such as alkali hydroxide, and have thus arrived at performing the dehalogenating process with the specific claimed polymers with reasonable expectation of success. 

Response to Arguments
Applicant's arguments filed 9/27/22 have been fully considered but they are not persuasive. 

Applicant submits on page 13 that the milling balls are separated and the resulting value-products are washed with water so that halogen-containing, water-soluble products are removed; or that alternately, it is possible to not wash the formed halogen-containing, water-insoluble products, but retaining them as fillers in the value-products.
Applicant’s argument is confusing:
Claim 9 does not recite that the milling balls are removed. 
Claim 9 is also confusing because of the various 35USC 112(b) and (d) isseus.  Please see the 35USC112 rejections above.

Applicant submits on page 14 that it is readily known that that if the wastes are milled together with a dehalogenating agent, the dehalogenating agent would also react with non-contaminated organic compounds.
Applicant’s argument is not convincing:
Although a compound can react with an agent/additive, if a compound does not comprise a halogen, it cannot be dehalogenated. 

Applicant submits that BOLSING’s process is called DCR, or dispersing chemical reaction, wherein the substances to be reacted are ground to small particle sizes and are dispersed, the grinding is done under inert atmosphere and the reaction is done by supplying heat to the  result mixture; that BOLSING is a process for oxidative degradation; that the dispersed milled preparation containing toxic compounds form a cohesive mass that heat spontaneously by self-ignition; that example 2 in BOLSING discloses that dry flay ash, chlorophthalene and bis(chlorophenyl)methane are ground under nitrogen with stearic acid and sodium; that BOLSING does not have the combination of dehalogenating agent is steps (iii) and (iv) and the specific additive of step (vii)
Applicant’s argument has been considered but is not convincing:
The present claims seem to claim a process to mill plastics that contain contaminants that may include halogen compounds, mix them with an agent and additive to form products, some devoid of halogen and some with halogen.
Likewise, BOLSING discloses a process to mill plastics that contain contaminants that include halogen compounds, mix them with an agent and additive that form products, some devoid of halogen and some with halogen.
The argued example 2 is one example disclosed by BOLSING, wherein the disclosed dry fly ash is equivalent to the claimed charcoal or pyrogenic char. BOLSING also discloses charcoal, which explicitly meets the claimed charcoal. BOLSING’s sodium in example 2 reads on the claimed metallic sodium. BOLSING’s inert atmosphere reads on the claimed inert gas as the additive. BOLSING’s additional compounds may read on the many types of compounds enumerated in the claimed step (vii). Moreover, there is nothing in the claims that disallows the addition of further additives to the process.
Regarding Applicant’s argument about BOLSING dispersing the milled plastics, claimed step (vii) recites dispersing agent as an additive, thus BOLSING’s  dispersion also reads on the claimed additive.
BOLSING also discloses additional additives, such as paraffins/waxes, sawdust, oxygen, fatty acids, long-chain amines and alcohols, reaction promoters, alkali hydroxide, iron, aluminum, grinding aids, polyethylene glycol, peroxides. A reference must be considered for all that it discloses and must not be limited to its preferred embodiments or working examples, see In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972). Further, all disclosures of the prior art, including unpreferred or auxiliary embodiments, must be considered in determining obviousness. In re Mills, 176 USPQ; In re Lamberti, 192 USPQ 278; In re Boe, 148 USPQ 507.
Regarding Applicant’s argument about BOLSING adding heat to the mixture or, alternatively, allowing the mixture to self-ignite in order to form the products, there is nothing in the claims about using heat, not using heat, or allowing the reaction to occur exothermally.

Applicant submits that BOLSING does not teach charcoal as an additive to the plastic and a dehalogenating agent.
Applicant’s argument is not convincing:
BOLSING discloses charcoal, as claimed, regardless of whether it is called an additive or a dehalogenating agent as originally filed. BOLSING also discloses adding additional additives, as discussed above, including sodium, which is claimed in withdrawn claim 19 as a dehalogenation agent.

Applicant submits that SAITO discloses dechlorination of PVC by mechanochemically treating it with CaO, CaOH, etc, then washed and separated; that grinding it is only done in the presence of the product to be ground, i.e., the PVC, and the oxide or hydroxide; but that claim 9 always requires an additive to the present; that SAITO’s process takes a long treatment time to work, namely 8 hours; that 5 hours is not enough according to SAITO; that on the other hand, the present invention achieves quantitative removal of halogenated compounds with much less time; that according present example 2, a mixture of aluminum-EDPM foil, charcoal, and sodium was only milled for 3 hours to achieve 99.7-99.9% removal of contaminants; that example 3 mixed sand, polymer waste and graphite intercalation compound C8K for 2 hours to achieve 100% chloride removal.
Applicant’s argument has been considered but is not convincing:
	SAITO discloses to perform the process of dehalogenating PVC containing products in the presence of gas, reading on the claimed inert gas as the additive, thus meeting step (vii).
	SAITO discloses calcium oxide, calcium hydroxide, zinc oxide or sodium hydroxide as dehalogenating agents, but fails teach charcoal. However, the rejection is based on SAITO in view of BOLSING. BOLSING discloses various compounds that are used in the same field of endeavor of removing halogen from polymeric products, the compounds including alkali hydroxide (as disclosed by SAITO), sodium, charcoal, etc., which are added in order to help the process in case there is insufficient amount of the halogenated material to generate heat for the dehalogenation process.
Regarding the amount of time for the reaction to complete, there is nothing in the present claims that recite length of time.
Regarding Applicant’s arguments regarding the present examples:
Example 2 adds tris(hydroxyethyl)amine and tetraethyleneglycol in addition to Applicant’s remarks about mixing aluminum-EDPM foil, charcoal, and sodium. Do the amine and glycol belong to one of the types of additives of (vii)? Can the process continue without them? Are they the cause of increasing the speed of the reaction? If the amine and glycol do not belong to one of the types of additives of (vii), then claim 9 may be missing essential elements that allow the process to proceed.
Example 3 mixes graphite, sand which is contaminated with PCB, and a mixture of plastics that includes PET, polyepoxide and polyoxymethylene. What is the role of these plastics? Is the nature of the plastic a requirement in order to allow the reaction to occur? For instance, is the oxygen or double bonds of the polymers in example 3 necessary for the reaction? If so, the claimed process cannot occur without knowing what type of plastics need to be present; and then claim 9 may be missing essential elements that allow the process to proceed.
Moreover, it is important to note that example 3 cannot be considered part of the claimed invention since claim 9 recites that the plastics are contaminated while in example 3, it is the sand, which is supposedly either the additive or the dehalogenating agent, that is contaminated with PCB.

Applicant submits that if one were to look at BOLSING’s example 1 which adds water and oil, one of skill in the art would not recognize that BOLSING can be combined with SAITO who uses dry materials.
Applicant’s argument is not convincing: 
A reference must be considered for all that it discloses and must not be limited to its preferred embodiments or working examples, see In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972). BOLSING’s example 2, for instance, does not use water or oil.
Additionally, SAITO is used in the BOLSING rejection as a secondary reference to show that it is known in the art that, once a clean product devoid of halogen contamination is achieved, to separate the decontaminated products from the halogen byproducts, to wash the products and to check said products for leftover contaminants.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765